

113 S1825 IS: Securing Job Corps Centers Act
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1825IN THE SENATE OF THE UNITED STATESDecember 13 (legislative day, December 11), 2013Ms. Collins (for herself, Mrs. McCaskill, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo improve the management of the Job Corps program, and for other purposes.1.Short
			 titleThis Act
			 may be cited as the Securing Job Corps Centers Act.2.Findings and
			 purpose(a)FindingsCongress finds the following:(1)The Department of Labor’s management of the Job Corps program has recently suffered from poor budgeting and financial management. The Office of Inspector General of the Department of Labor found that the Department had projected costs erroneously and managerial factors exacerbated the resulting budget shortfalls.(2)For nearly 50 years, the Job Corps program was overseen by a single  individual appointed to a position in the Senior Executive Service. The management structure for the program has expanded to include 3 positions in the Senior Executive Service. This expansion has not contributed to better management of the program but has created uncertainty about roles and responsibilities, according to the May 31, 2013, report by the Office of Inspector General.(3)The Department of Labor has not been sufficiently transparent with Congress regarding policies that significantly affect constituents, particularly decisions to suspend enrollments or reduce the number of enrollees the Job Corps program serves.(4)An advisory board of Job Corps operational experts can assist the new leadership of the Department of Labor as the Department—(A)addresses the structural challenges the Job Corps program faces in its administration; and(B)returns the program to the administrative and operational efficiency that characterized the program's  first 50 years.(b)Sense of CongressIt is the sense of Congress that—(1)local Job Corps center operational experts should play an important role in ensuring the effective management by the Secretary  of the Job Corps program, by informing the Office of Job Corps on the impact Federal decisions may have on Job Corps campuses;(2)the Job Corps program continues to produce results as the economy of the United States recovers and unemployment remains high, as more than 85 percent of Job Corps graduates obtain a job, enroll in higher education, or enlist in the military upon completion; and(3)the 125 Job Corps center campuses, which includes locations in nearly every State, have compiled an impressive record of preparing at-risk youth for the workforce or higher education,  and in nearly 50 years, more than 3,000,000 youth have obtained, through the Job Corps program, the job and social skills needed to start a career or obtain further educational credentials.3.Job Corps Program Advisory
			 Board(a)Establishment(1)In
			 generalThere is established in the Department of Labor  the Job Corps Program Advisory Board (referred to in this section as the Advisory Board).(2)RecommendationsThe Secretary, acting through the Assistant Secretary for Employment and Training, shall solicit and
			 receive recommendations relating to the administration and management structure
			 of the Job Corps program from the Advisory
			 Board.(b)MembershipThe
			 Advisory Board shall be composed of 5 members appointed by the Secretary, of whom—(1)1 shall be selected from recommendations submitted by the Board of Directors of
			 the National Job Corps Association; and(2)4 shall be
			 selected from recommendations submitted by the chairpersons, in consultation with the ranking members, of the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and the Workforce of the House of Representatives.(c)QualificationsA majority of the individuals appointed to the Board under subsection (b) shall have—(1)backgrounds containing significant involvement in Job Corps managing operations; or(2)relevant management experience, in  areas such as financial management, procurement and contract administration, and performance management, at a Job Corps center or at the regional or national level of the Job Corps program.(d)Period of
			 appointment; vacanciesMembers of the Advisory Board shall serve for the life of the Advisory Board. Any vacancy in the Advisory Board shall not affect its
			 powers, but shall be filled in the same manner as the original
			 appointment.(e)ChairpersonThe
			 Advisory Board shall select a Chairperson from among its members.(f)Duties of the
			 Advisory Board(1)Administration and management structure study and
			 report(A)StudyThe
			 Advisory Board shall conduct a thorough study of all matters relating to the
			 administration of and management structure for the Job Corps program.(B)RecommendationsThe
			 Advisory Board shall develop recommendations on ways of improving the
			 administration and management structure of the Job Corps program, including reducing to 1 the number of
			 positions in the Senior Executive Service within the program.(C)ReportNot
			 later than 6 months after the date of enactment of this Act, the Advisory Board shall prepare and submit to the Secretary and the appropriate committees of Congress—(i)a report that contains a detailed statement of
			 the findings and conclusions of the Advisory Board; and(ii)recommendations for such legislation and administrative actions as the Advisory Board considers
			 appropriate.(2)RecommendationsThe
			 Advisory Board shall receive each report submitted under section 5(a)(2) and make
			 recommendations to the Assistant Secretary relating to the administration and
			 management structure for the Job Corps program  in response to the report or to
			 requests by the Secretary.(g)No additional compensation(1)Voluntary serviceEach member of the Advisory Board shall serve without compensation in addition to any such compensation received for the member's service as an officer or employee of the United States, if applicable.(2)No travel expensesA member of the Advisory Board shall not be allowed travel expenses while away from the member's home or regular place of business in the performance of services for the Advisory Board.(h)TerminationThe Advisory Board shall terminate at the end of the 2-year period during which the Secretary is not required to submit any notification reports under section 5, unless the Secretary elects to extend the life of the Advisory Board for any  additional period of time.4.Improved
			 administration and management structure(a)In
			 generalNot later than
			 60 days after receiving a report under section
			 3(f)(1), the Secretary shall take action to improve the administration
			 and management structure of the Job Corps program, which actions shall include reducing to 1 the
			 number of positions in the Senior Executive Service funded through the annual appropriations provided for the Job Corps program. The individual appointed to the position in the Senior Executive Service for the Job Corps program shall be responsible for the fiscal, program, and procurement oversight of the Job Corps program.(b)Budget
			 planNot later than 90 days
			 after receiving the report submitted under
			 section 6, the Secretary shall prepare and submit a
			 plan detailing how the Secretary will address and prevent any current or
			 anticipated budget problem concerning the Job Corps program. The Secretary shall submit the plan to the appropriate committees of Congress.5.Notification
			 reports(a)Report(1)In generalNot later than 120 days prior to implementation of a policy described in subsection (b), the Secretary, acting through the Assistant Secretary for Employment and Training, shall prepare, and submit to the appropriate committees of Congress, a report that contains a notification regarding the policy.(2)Submission to the Advisory BoardThe Secretary shall submit any report prepared under paragraph (1) to the Job Corps Program Advisory Board established under section 3 at the same time as such report is submitted to Congress, until the date on which the  Advisory Board is terminated in accordance with section 3(h).(b)Policies coveredSubsection (a) applies to   any policy implemented by the Department of Labor that would—(1)suspend the enrollment of applicants to participate in the Job Corps program;(2)reduce the number of positions available for enrollees in the program; or(3)affect the closure of a Job Corps center.6.Government
			 Accountability Office reportThe Comptroller General of the United States
			 shall conduct a financial audit of the Job Corps program for fiscal years 2012
			 and 2013, and prepare and submit a report describing the results of the audit. Such audit shall contain a full review of the financial shortfalls relating
			 to the program. The Comptroller General shall submit the report to the
			 Secretary and the appropriate committees of Congress.7.Funding(a)In generalNotwithstanding any other provision of law, the  Secretary shall reserve funds appropriated for fiscal year 2013 for the Employment and Training Administration that have not been obligated as of the date of enactment of this Act, and shall use such funds to carry out the requirements of this Act.(b)AvailabilityThe funds reserved under this section shall remain available until expended.8.DefinitionsIn this Act:(1)Job CorpsThe term Job Corps means the Job Corps described in section 143 of the Workforce Investment Act of 1998 (29 U.S.C. 2882).(2)Job Corps centerThe term Job Corps center means a center described in section 147 of the Workforce Investment Act of 1998 (29 U.S.C. 2887).(3)SecretaryThe term Secretary means the Secretary of Labor.